



CONTRACT FOR PURCHASE AND
SALE OF REAL PROPERTY




This Contract for the Purchase and Sale of Real Property (the “Agreement”) is
made by and between Mayflower Vehicle Systems, LLC, a Delaware limited liability
company (“Seller”), and Warren Distribution, Inc., a Nebraska corporation
(“Buyer”), on the date of final signature, as indicted below (the “Effective
Date”). The Property shall be free and clear of any and all personal property,
equipment, machinery, debris, or other items notwithstanding fixtures, whether
belonging to Seller or other, prior to Buyer’s purchase.


RECITALS


Whereas, the Seller wants to sell and the Buyer wants to buy the real property
described herein based on the conditions and limitations as expressed herein;


Now, therefore, for the consideration set forth below, the Seller and Buyer,
intending to be legally bound, set forth as follows:


1.
PROPERTY



A.
The Buyer agrees to buy and the Seller agrees to sell and convey, on the terms
hereinafter provided, certain real property located at 60581 State Route #7,
Shadyside, Ohio, comprised of Belmont County tax parcels 17-01993.000;
17-01994.000 and 17-01995.000, all as more particularly described on Exhibit A
attached hereto, together with all easements, tenements, hereditaments and
appurtenant rights pertaining thereto together (the “Property”) excepting
therefrom however, all of its undivided interest in the oil, gas, constituents
and other minerals in, under, and that may be produced from the Property at all
depths including but not limited to its rights under that certain oil and gas
lease dated November 21, 2013 with Gulfport Energy Corporation (“OG Lease”),
attached hereto as Exhibit B.



2.
PURCHASE



A.
Purchase Price. The purchase price (the “Purchase Price”) shall be Two Million
Five Hundred Thousand Dollars ($2,500,000.00) payable by cash or wire transfer
of immediately available funds at closing of the purchase and sale described
herein, which shall be after September 30, 2017 but prior to October 30, 2017 or
such earlier date agreed to by Buyer and Seller (the “Closing”).



B.
Earnest Money. Within 5 business days following the execution of this Agreement,
Buyer shall pay to Coventry Title Agency, Inc. (“Title Agent”) One Hundred
Thousand Dollars ($100,000.00) as earnest money (the “Earnest Money”) hereunder.
If Buyer exercises its right to terminate this Agreement pursuant to the
provisions



1



--------------------------------------------------------------------------------





of Section 3, the Earnest Money shall be paid to Buyer. At Closing, all Earnest
Money will be applied to the Purchase Price set forth in this Section 2.


C.
Information. Within ten (10) days of the Effective Date, Seller agrees to
deliver to Buyer all information in Seller’s possession or control relating to
the leasing, operating, maintenance, repair, zoning, platting, engineering, soil
tests, water tests, environmental tests, construction (including the certificate
of occupancy for the Property), and the like regarding the Property.



3.
INSPECTION    



A.
Buyer’s Inspections. For seventy-five (75) days following the Effective Date of
this Agreement (the “Contingency Period”), Buyer has the right, at its own
expense, to conduct any sampling, including soil, groundwater or surface water
sampling, survey, environmental study, topography study, structural inspection,
termite inspection or any other evaluation of the real property or structures as
Buyer, in Buyer’s sole discretion, may elect to conduct; Buyer’s right to
conduct the foregoing may be exercised by engineers, surveyors, consultants,
inspectors or other examiners. All such inspections and studies shall be upon
reasonable advance notice, subject to Seller’s consent, which shall not be
unreasonably withheld, and conducted in a fashion that does not unreasonably
disturb the Property or Seller’s operations. Buyer’s entry upon the Property
shall be made in strict accordance with and adherence to Seller’s reasonable
conditions, as well as Seller’s reasonable confidentiality and security
procedures. All such activities performed by or for Buyer shall be
non-destructive to the Property. Buyer shall promptly restore the Property to
its condition existing immediately prior to any inspection. Buyer shall keep the
Property free from all liens and claims arising out of any such entry by Buyer,
or persons employed by Buyer, and shall indemnify, defend and hold harmless
Seller from and against liens or other claims which may arise as a result of
such entry onto the Property.



B.
Inspection Satisfaction. If Buyer is not, in good faith, satisfied with the
condition of the Property as disclosed by any inspection thereof, Buyer at its
sole discretion must either (i) elect to proceed with this Agreement and
purchase the Property as contemplated herein; or (ii) terminate this Agreement
whereby this Agreement shall terminate and become null and void and the Earnest
Money shall be returned to Buyer. Failure to give Seller written notice shall be
deemed Buyer’s election to proceed with this Agreement and purchase the
Property. Provided, however, that prior to the expiration of the Contingency
Period, Buyer may deliver to Seller a written request that the Seller remedy any
unsatisfactory conditions. In the event that Buyer and Seller do not reach
agreement regarding remedying the unsatisfactory conditions prior to the
expiration of the Contingency Period, then Buyer shall have the right to elect
to proceed or terminate this Agreement as set forth above.







2



--------------------------------------------------------------------------------







4.TITLE INSURANCE, SURVEY AND CLOSING COSTS


A.
Title Insurance. Within 5 business days following the Effective Date of this
Agreement, Seller shall order from Title Agent a Commitment for Title Insurance
(“Commitment”), which Commitment shall be for an ALTA extended coverage owner’s
title insurance policy (the “Owner’s Policy”) on the Property to Buyer. The
Commitment shall be in the amount of the Purchase Price, shall show Seller as
owner of fee simple title to the Property, and it shall obligate the title
insurer to issue coverage to Buyer promptly upon closing Owner’s Policy. In
addition to the Commitment, Title Agent shall simultaneously deliver to Buyer
legible copies of all documents identified in Part Two of Schedule B of the
Commitment, as well as copies of all vesting documents. If such Commitment
contains any title exceptions which are not acceptable to Buyer, in its sole
discretion, then Buyer may notify Seller of any unacceptable exceptions to which
it objects within twenty (20) days of receipt of the Commitment. If Buyer fails
to so notify Seller of any unacceptable exceptions to which it objects within
such twenty (20) day period, then all exceptions set forth in Schedule B of the
Commitment shall be deemed accepted by Buyer and shall constitute “Permitted
Exceptions.” Buyer acknowledges that Seller is not transferring its ownership
interest in the OG Lease attached hereto as Exhibit B and subject to the terms
of Section 14C, Buyer agrees that the OG Lease is a Permitted Exception. If
Buyer timely notifies Seller of any unacceptable exceptions to title within the
above stated time frame, Seller, in Seller’s sole discretion, shall have twenty
(20) days from the date Seller receives notice of such unacceptable exceptions
to remove or cure such exceptions. Seller shall be deemed to have given notice
to Buyer that Seller refuses to cure any unacceptable exceptions, which Seller
may so do in its sole discretion, unless Seller, within ten (10) days after
receipt of notice from Buyer, shall notify Buyer in writing that Seller will
attempt to cure such unacceptable exceptions. If Seller fails to give written
notice to Buyer that it will attempt to cure such unacceptable exceptions or
refuses to cure said unacceptable exceptions within the time period above
provided, Buyer may (a) terminate this Agreement within ten (10) days after
Seller gives notice, or is deemed to have given notice, that Seller refuses to
cure such unacceptable exceptions and the Earnest Money shall be returned to
Buyer, or (b) if Buyer fails to so terminate, Buyer shall be deemed to have
waived such exceptions and accept title subject thereto. Notwithstanding the
foregoing, Seller, at its cost, shall be obligated to cure or remove by Closing,
all mortgages, deeds of trust and other monetary liens against the Property.
Buyer will be responsible for the cost of said title commitment and title
policy.



B.
Survey. Seller shall cause, at Seller’s sole cost and expense, a certified
ALTA/ACSM Land Title Survey of the Property (the “Survey”) to be completed by a
surveyor licensed in the State of Ohio and delivered to Title Agent and Buyer
within thirty (30) days of the date of this Agreement, whereupon the legal
description of the Survey shall control over the legal description in Exhibit A
attached hereto to the extent they



3



--------------------------------------------------------------------------------





may be inconsistent. The Survey shall meet the Minimum Standard Requirements for
ALTA/ACSM Land Title Surveys. The Survey shall set forth the legal description
and boundaries of the Property and all easements, encroachments and improvements
thereon.


C.
Exceptions. If the Survey reveals any exceptions to title or any matters
affecting the Property which are not acceptable to Buyer (“Survey Exceptions”),
Buyer may notify Seller of such Survey Exceptions within twenty (20) days after
Buyer’s receipt of the Survey (the “Survey Notice”), whereupon Seller may, at
Seller’s option, cure any disapproved Survey Exceptions. If Seller fails to cure
any Survey Exceptions referenced in the Survey Notice within the Contingency
Period, Buyer shall have the option to terminate this Agreement by delivering
written notice thereof to Seller. In the event Buyer fails to notify Seller of
any Survey Exceptions, Buyer shall be deemed to have accepted the Survey and any
matters set forth thereon shall be considered Permitted Exceptions.



D.
Closing Costs. Seller shall be responsible for any documentary stamps, surtax,
or transfer taxes and any escrow or recording fees. If Seller or Buyer elect to
utilize a broker, each party is individually responsible for any and all broker
costs. Any additional costs associated with closing not mentioned herein shall
be split in the normal and customary way for properties of this type located in
the local market.



5.EASEMENTS, ACCESS RIGHTS


A.
Buyer and Seller shall cooperate to secure any and all easements, rights of way,
consents, amendments, variances, permits and or approvals from third parties as
are necessary in order to permit Buyer to have ingress and egress to and full
use and enjoyment of the Property in the manner and for the purposes
contemplated by Buyer.



6.TAX PRORATIONS, PRORATIONS RISK OF LOSS


A.
Taxes. All real property taxes and assessments (the “Taxes”) (including
penalties thereon) which are delinquent shall be paid at Closing out of funds
due Seller. Any non-delinquent Taxes, as determined on the date of Closing, are
to be prorated between the Seller and Buyer as of midnight on the date of
Closing, any special assessments that have been incurred upon the Property shall
also be prorated as of the date of Closing.



B.
Utilities. All water, sewer and utility charges shall be prorated as of the date
of Closing.



C.
Risk of Loss. Prior to Closing, any risk of loss is borne 100% by the Seller,
after the Closing, any risk of loss is borne 100% by the Buyer. As such, if
Seller shall be unable to complete Closing due to loss or damage to the Property
from fire, wind, flood or other peril or act of god, this Agreement shall be
terminated and Seller shall



4



--------------------------------------------------------------------------------





not be held in default of said Agreement and Buyer shall not be entitled to any
insurance or other benefits related to the loss.


7.CLOSING AND POSSESSION, DEED


A.
Deed. The Property deed shall be delivered and possession thereof taken by Buyer
at Closing. Seller shall convey fee simple title to Buyer by Limited Warranty
Deed (the “Deed”), and Buyer shall accept fee simple title to the Property in
accordance with the terms of this Agreement, subject only to the Permitted
Exceptions.     


B.
Contingent Obligations. In addition to the satisfaction or waiver of the
Contingencies, Buyer’s obligations under this Agreement are subject to and
contingent upon the occurrence of the following on or before the date of
Closing: (a) all of Seller’s representations and warranties hereunder shall be
true and correct in all material respects as of the date of Closing; (b) no
moratorium, statute, order, regulation, ordinance or judgment of any court or
governmental agency shall have been enacted, adopted, issued or initiated that
would materially and adversely affect the Property or Buyer’s use thereof as
contemplated herein; and (c) the parties shall have delivered all other
documents and other deliverables listed in Sections 8 and 9 hereof.

        
8.SELLER’S OBLIGATIONS AT CLOSING


At Closing, Seller shall do the following:


A.
Execute, acknowledge, and deliver to Buyer the Deed (at Seller’s sole cost) as
described in Section 7A.



B.
Deliver to the title company evidence satisfactory to it of Seller’s authority
to execute and deliver the documents necessary or advisable to consummate the
transaction contemplated hereby.



C.
Execute such other documents, resolutions, or instruments as may reasonably be
required by Buyer or the title company or required by this Agreement to
effectuate the agreement memorialized herein, including without limitation a
statement that the representations in Section 13 remain true and accurate as of
Closing.



9.
BUYER’S OBLIGATIONS AT CLOSING



Contemporaneously with the performance by Seller of its obligations set forth in
Section 8 above, Buyer shall at Closing do the following:


A.
Pay the Purchase Price, subject to adjustments provided for herein.





5



--------------------------------------------------------------------------------





B.
Execute and/or deliver any such other documents, resolutions, or instruments
reasonably required by Seller or the title company or required by this Agreement
to effectuate the agreement memorialized herein.

                            
10.CONDITIONS TO BUYER’S OBLIGATIONS AT CLOSING


Buyer’s obligation to perform under this Agreement is contingent upon the
following:


A.
Seller’s representation and warranties contained herein shall be true and
correct as of the date of Closing; and



B.
Seller shall have made reasonable efforts to remove the property, equipment, and
machinery from the Property in accordance with the estimated timeline of work
and property removal (“Timeline”), attached and incorporated hereto as Exhibit
C. Seller shall take reasonable measures to prevent damage to the Property while
removing property therefrom. Should substantial damage to the Property occur
during Seller’s removal of property, equipment, or machinery, which renders an
area of the Property unusable for Buyer’s operations, Seller shall return the
effected Property to usable condition within thirty (30) days of damage
occurrence. The foregoing obligation to repair Property to usable condition
shall apply only to damage that occurs following Closing.



a.
For clarity, Seller shall have additional time following Closing to continue its
work removing all property, equipment, and machinery from the Property, as
reflected in the Timeline. However, the anticipated work and corresponding dates
as found within the Timeline are in addition to all other obligations or
responsibilities of Seller as set forth in this Agreement. Timeline does not
release Seller of any other obligations or responsibilities as contained within
this Agreement. Should Seller’s property, equipment, or machinery not be
completely removed from the Property, and the Property left in usable condition,
by December 22, 2017 or as reasonably possible thereafter (but in no event
greater than thirty (30) days following the estimated removal date of December
22, 2017), Buyer may take any means it deems reasonably necessary to remove and
dispose of all remaining property, equipment, and machinery from the Property at
the sole expense of Seller. The Parties agree and understand that the Property
must be free and clear of all property, equipment, and machinery by the
estimated date of December 22, 2017 to allow Buyer to fully conduct its business
operations.





11.FAILURE OF PERFORMANCE


A.
If for any reason other than the failure or fault of Buyer to proceed with the
Closing, Seller fails, neglects or refuses to perform this Agreement, the Buyer
may seek



6



--------------------------------------------------------------------------------





specific performance or pursue an action for damages. If for any reason other
than the failure or fault of Seller to proceed with the Closing or for
unsatisfactory environmental or other inspections as contemplated above, Buyer
fails, neglects or refuses to perform this Agreement, the Seller may retain the
Earnest Money Deposit as liquidated damages. Should legal action be required in
any dispute arising from this Agreement, the prevailing party shall be entitled
to recover of its attorneys’ fees and all costs associated with the same.


NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL OR PUNITIVE DAMAGES,
WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY), OR ANY
OTHER LEGAL OR EQUITABLE PRINCIPAL OR THEORY.


12.NOTICES


A.
Any notice to be given or to be served upon any party hereto in connection with
this Agreement must be in writing, and may be given by certified mail, or
overnight receipt delivery service, and shall be deemed to have been given and
received when a certified letter containing such notice, properly addressed,
with postage prepaid, is deposited in the United States mail; and, if given
otherwise than by certified mail, it shall be deemed to have been given when
delivered to and received by the party to whom it is addressed. Such notices
shall be given to the parties hereto at the following addresses:





FOR SELLER:        Commercial Vehicle Group
Attn: General Counsel
7800 Walton Parkway
New Albany, OH 43054


FOR BUYER:            Warren Distribution, Inc.
Attn: General Counsel
950 S. 10th St., Suite 300
Omaha, Nebraska 68108


7



--------------------------------------------------------------------------------









13.SELLER’S REPRESENTATIONS AND WARRANTIES

As a material inducement to the execution and delivery of this Agreement by
Buyer and the performance by Buyer of its duties and obligations hereunder,
Seller does hereby warrant and represent to Buyer as follows as of the Effective
Date of this Agreement. The term “Knowledge” as used in this section shall mean
knowledge based on Seller’s actual knowledge as of the Effective Date of this
Agreement without the need for diligent inquiry or investigation.    


A.
Information. To Seller’s Knowledge, Seller has provided Buyer with any and all
information in Seller’s possession or control relating to operating,
maintenance, repair, zoning, platting, engineering, soil tests, water tests,
environmental tests, construction, and the like regarding the Property.



B.
Legal Compliance. Except as disclosed to Buyer, Seller has no Knowledge of any
past or continuing violation or alleged violation of any legal requirement
affecting the Property; including, without limitation, any past or continuing
violation or alleged violation of any local, state or federal environmental,
zoning, subdivision, fire or other law, ordinance, code, regulation, rule or
order. In addition to the foregoing, the Seller has no Knowledge that the
Property fails to comply with any applicable building and zoning codes or any
other laws, statutes, codes ordinances, rules and regulations relating to the
environment, except as otherwise disclosed to Buyer.



C.
Litigation. Seller has no Knowledge of any pending or threatened claims,
actions, suits, litigation or governmental proceeding affecting the Property.



D.
Governmental Actions. Seller has no Knowledge of any threatened or pending
condemnation or eminent domain proceeding, special assessment, rezoning or
moratorium affecting the Property.



E.
Due Authorization. Seller has full power to execute, deliver and carry out the
terms and provisions of this Agreement and has taken all necessary action to
authorize the execution, delivery and performance of this Agreement. The
individual executing this Agreement on behalf of Seller has the authority to
bind Seller to the terms and conditions of this Agreement.



F.
BUYER HEREBY ACKNOWLEDGES THAT AS OF CLOSING, BUYER WILL HAVE THOROUGHLY
INSPECTED THE PHYSICAL CONDITION OF THE PROPERTY AND THE STATUS OF TITLE TO THE
EXTENT DEEMED NECESSARY BY BUYER IN ORDER TO ENABLE BUYER TO EVALUATE THE
PURCHASE OF THE PROPERTY. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR
THE REPRESENTATIONS AND



8



--------------------------------------------------------------------------------





WARRANTIES SET FORTH IN THIS AGREEMENT, BUYER IS RELYING SOLELY UPON THE
INSPECTION, EXAMINATION AND EVALUATION OF THE PHYSICAL CONDITION OF THE PROPERTY
BY BUYER AND THAT BUYER IS PURCHASING AND AT CLOSING WILL ACCEPT, THE PROPERTY
ON AN “AS-IS”, “WHERE IS” AND “WITH ALL FAULTS” BASIS.


14.
SELLER’S COVENANTS PRIOR TO CLOSING



A.
Relayed Information. Any time prior to closing, if Seller receives any notice,
knowledge or information relating to the leasing, operating, maintenance,
repair, zoning, platting, engineering, soil tests, water tests, environmental
tests, construction, and the like regarding the Property, other than as
previously disclosed by Seller to Buyer, Seller agrees to provide to Buyer all
such information immediately upon receipt of same.



B.
Environmental Matters. Any time prior to Closing, if Seller receives notice,
knowledge or information as to the presence, alleged presence, release or
threatened release of Hazardous Materials (as defined below) on or about the
Property other than as previously disclosed by Seller to Buyer, Seller agrees to
provide to Buyer all information and data as to such Hazardous Materials
immediately upon receipt of same. “Hazardous Materials” includes oil and
petroleum products, asbestos, polychlorinated biphenyl, radon and urea
formaldehyde, and any other materials classified as hazardous or toxic or as
pollutants or contaminants under any environmental law.



C.
OG Lease and Rights. Seller has informed Buyer that Seller has entered into the
OG Lease relating to the Property. Seller agrees that Seller shall not amend the
OG Lease granting any surface rights on the Property to Gulfport Energy
Corporation without the express written consent of Buyer or its successors or
assigns, which may be withheld in Buyer’s reasonable discretion.



15.    MISCELLANEOUS PROVISIONS


A.
Severability. If any term or provision of this Agreement or the application
thereof to any person or circumstance shall to any extent be determined to be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term or provision to persons or circumstance other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Agreement shall be valid and be enforced to the fullest extent
permitted by law.



B.
Entire Agreement. This writing contains the entire agreement between the parties
hereto, and no agent, representative, salesperson or officer of Buyer hereto
have authority to make or has made any statement, agreement or representation,
whether



9



--------------------------------------------------------------------------------





oral or written, in connection herewith, modifying, adding or changing the terms
and conditions herein set forth. No modification of this Agreement shall be
binding unless such modification shall be in writing and signed by the parties
hereto.


C.
Governing Law. This agreement shall be construed in accordance with the laws of
the State of Ohio.



D.
Binding Effect. This agreement shall be binding upon, and inure to the benefit
of the parties hereto and their successors and assigns.



E.
Superseding Effect of this Agreement. The Buyer and Seller hereby agree that
this Agreement supersedes all prior agreements of the parties. To the extent
that any conflict exists between the Letter of Intent and this Agreement, the
language of this Agreement shall prevail.





[Remainder of this page intentionally left blank; Signature page follows]






10



--------------------------------------------------------------------------------





This Agreement shall be effective on the date of last signature, set forth below
(“Effective Date”).


BUYER


WARREN DISTRIBUTION, INC.
                        




By: /s/ Rebecca Fox_____________
                        
Its: _SVP & General Counsel_____________
                    
Date: July 24, 2017
                            


SELLER


MAYFLOWER VEHICLE SYSTEMS, LLC




By: /s/ Patrick Miller___________
                        
Its: President
                        
Date: July 21, 2017


11

